EXHIBIT Earnings Per Share Earnings per share are calculated as follows: (in thousands, except shares and per share amounts) For the year ended December 31, 2009 (unaudited) From inception (March 12, 2008) to December 31, 2008 Numerator for both basic and diluted earnings per share: Net Income (loss) $ (662 ) $ (1,161 ) Denominator: Average total shares outstanding 684,847 650,853 Average total diluted average shares outstanding 684,847 650,853 Earnings (Loss) Per Share – Basic $ (0.97 ) $ (1.78 ) Earnings Per Share – Diluted $ (0.97 ) $ (1.78 )
